His Honor
EMILE GODCHAUX,
rendered the opinion and decree of the Court as follows:
Defendant contracted to furnish the labor and material and to erect a dwelling for plaintiff and in consideration and payment thereof she agreed to convey to him a certain lot of ground in this City. She deeded the lot to defendant and the latter thereafter proceeded to erect the dwelling.
When this work was nearing completion, plaintiff filed the present suit to rescind the transfer of the lot and to recover it of defendant on two grounds to-wit: — First, that he had procured the deed of the property 'from her by fraud etc., and secondly, that defendant being in default for having failed to complete the job and for having done the work defectively, there was lack of consideration for the deed.
There was judgment dismissing plaintiff’s demand, but “without prejudice to any right she might .have in another action against defendant” for his failure to comply with his agreement. Plaintiff now appeals.
The charge that the conveyance of the property was procured through fraud is not brone out by the evidence and consequently could not be sustained even if it had not been practically abandoned in this Court.
Nor can the plaintiff set aside the deed and recover her property on the ground that defendant’s work is incomplete or defective. Defendant’s undertaking was to erect a building, and if he had neglected or failed to comply fully *42with the terms of his obligation, plaintiff’s remedy is confined to an action in damages for the losses she sustains. R. C. C. 2769.
Opinion and decree November 6th,1916.
Rehearing refused December 4th, 1916.
This remedy was properly reserved to her by the trial •Court, and its judgment is accordingly affirmed.
Judgment affirmed.